DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-12 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 11/05/2021 has been acknowledged by the Office.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al., hereinafter, ‘Bailey’ (US 5462551 A), in view of De Mayo et al., hereinafter ‘De Mayo’ (US 10357236 B2), and further in view of Blackwell (US 10842698 B2).

In regards to Claim 1, Bailey teaches: A manually adjustable patient positioning device, comprising: a pair of parallel guide rails (10 and 11 – Fig. 1); at least one anchor rail (25 – Fig. 1) associated with the pair of parallel guide rails (Fig. 1); and a carriage assembly (35 – Fig. 1) slidably mounted to the pair of parallel guide rails (Claim 1 – ‘said carriage thereby being supported on said pair of elongated members for sliding movement’), wherein the carriage assembly (35) comprises: ; at least one anchor component (53 – Fig. 2) configured to releasably engage with the at least one anchor rail (‘By rotating knob 53, the threaded fastener is advanced to lockingly engage rail 25 and rigidly fix carriage 35 in the desired position relative to the frame 9’, Note: rotating the opposite direction will release);
Bailey does not teach: a cushion component and an anchor lever; wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails. 
De Mayo teaches: a cushion component (14 – Fig. 2), but does not teach, and an anchor lever wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device. 
Blackwell teaches: and an anchor lever (172 – Fig. 1) wherein actuation of the anchor lever operates to release the at least one anchor component from engagement with the at least one anchor rail such that the carriage assembly is operable to be repositioned along the parallel guide rails (‘The carriage unit 170 can include a handle 172 for one-hand operation by the user to loosen, tighten, position, and reposition’ – Col 6 Lines 26-28).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Blackwell with the motivation of allowing for a more adjustable system to release the tension to further allow the user to configure the device for different patient sizes and dimensions.

In regards to Claim 4, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising bearings (38/39 – Fig. 1) between the carriage assembly and the pair of parallel guide rails (Col 2 Line 58 – Col 3 Line 2).  

In regards to Claim 5, Bailey teaches: The manually adjustable patient positioning device of claim 4, wherein the bearings (38/39 – Fig. 1) are dry running bearings (see note #1 below).  
Note #1: The bearings from Bailey are broadly classified, as such, the bearings could be considered ‘dry run bearings’ as there is no further functional language describing the purpose or utilization of such a style of bearing to the instant invention. Furthermore, Bailey does not explicitly disclose the requirement of lubrication of its bearings to function, thus Bailey’s bearings are assumed to read on ‘dry run bearings.’

In regards to Claim 6, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not explicitly teach [wherein the parallel guide rails] are nonconductive. It is noted that Bailey does teach that its rails can be made of ‘durable materials’ (Col 1, lines 45-49).
However, before the effective filing date of claimed invention, it would have been obvious for one of ordinary skill in the art to have selected a nonconductive material (e.g. plastic) from the limited choice of possible alternatives of durable materials to reduce the risk of electric shock to a patient while still providing good strength-to-weight characteristics. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

In regards to Claim 7, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is releasably mounted in the carriage assembly.  
De Mayo teaches: wherein the cushion component (14) is releasably mounted in the carriage assembly (Col 4 Lines 38-45 and Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.

In regards to Claim 10, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising a base plate (12 – Fig. 1).  

In regards to Claim 11, Bailey teaches: The manually adjustable patient positioning device of claim 1, further comprising one or more mounting arms (18 – Fig. 1) positioned vertically to the guide rails (Fig. 1) and configured to be received into table brackets (17 – Fig. 1) operable to secure the one or more mounting arms (18, Col 2 Lines 31-36), but does not teach, to mounting rails on the side of an operating table.
De Mayo teaches: to mounting rail[s] (41 – Fig. 3, see note #4 below) on the side of an operating table (Col 4 Lines 26-31, Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of limiting any movement of the device on an operating table such that the surgeon is capable to have a more stable position of the user on the device, while the procedure is being completed.
Note #4: De Mayo discloses the invention except for the use of rails. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have incorporated more than one rail, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is obvious because incorporating an additional rail would distribute forces applied on the system across both sides of the device and limit failure or movement of the device to one particular direction.

In regards to Claim 12, Bailey teaches: The manually adjustable patient positioning device of claim 1, wherein the carriage assembly (35) is operable for repositioning in one direction along the parallel guide rails (35 moves along 25 - Col 2 Lines 57-62, carriage moves parallel to guide rails) without user actuation of the anchor lever (loosening anchor component (aka knob) 53 will allow for repositioning of carriage assembly – Col 3 Lines 3-10).


	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Bailey’ (US 5462551 A), in view of ‘De Mayo’ (US 10357236 B2), Blackwell (US 10842698 B2), and further in view of Stulberg et. al, hereinafter ‘Stulberg’ (US 4615516 A).
In regards to Claim 2, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the at least one anchor rail comprises a plurality of notches.  
Stulberg teaches: wherein the at least one anchor rail comprises a plurality of notches (91 – Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Stulberg with the motivation of allowing for a more precise adjustable system that allows horizontal adjustments for the purpose of different patient sizes and anatomical differences.

In regards to Claim 3, Bailey teaches: The manually adjustable patient positioning device of claim 1, wherein the at least one anchor rail (25 – Fig. 1) comprises a flat engagement surface (Col 2 Lines 48-57, ‘a non-circular cross section is used to support the carriage (to be described) in any desired manner’), but does not teach, and the at least one anchor component comprises a friction generating component.  
Stulberg teaches: and the at least one anchor component comprises a friction generating component (91 – Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of Stulberg with the motivation of allowing for a more precise adjustable system utilizing the teeth to fasten the device into certain positions, which further lets the user adjust and secure while configuring the device to different patient sizes and anatomical differences.

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 5462551 A), De Mayo (US 10357236 B2), Blackwell (US 10842698 B2), and further in view of Johnson (NPL).
In regards to Claim 8, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is cylindrical.  
De Mayo teaches: wherein the cushion component (14) is cylindrical (the top portion of 14 is shown to be cylindrical better supporting the underneath knee portion of the patient- see note #3 discussing shape of dumbbell).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.
Note #3: As discussed from NPL (Johnson) the shape of the dumbbell are well known to come in different shapes. Some are circular, square, hexagon, cylindrical, etc. As such, the cylindrical top portion is understood and met by the art of De Mayo.
It would have been an obvious matter of design choice to make the different portions of the cushion to be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results

In regards to Claim 9, Bailey teaches: The manually adjustable patient positioning device of claim 1, but does not teach, wherein the cushion component is in the shape of a dumbbell.  
De Mayo teaches: wherein the cushion component (14) is in the shape of a dumbbell (the top portion of 14 is shown to be cylindrical better supporting the underneath knee portion of the patient - see note #3 discussing shape of dumbbell).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Bailey with these aforementioned teachings of De Mayo with the motivation of allowing for a more comfortable system such that the user does not have any pressure points during surgery/procedure and is more comfortable as the position of the body will be relatively similar over a long period of time and ulcers or sores could form without the use of a cushion or similar type of comfort device.
It would have been an obvious matter of design choice to make the different portions of the cushion to be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2022